United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                     August 21, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-30780


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

            TORREY S. SCOTT, also known as Torrey Scott,

                                                   Defendant-Appellant.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (2:05-CR-206)


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     On numerous bases, Torrey Scott challenges his conviction for

possessing firearms, body armor, and a substance containing cocaine

base.    AFFIRMED.

                                   I.

     In 2005, having been advised that an individual named “Tory”

had stockpiled weapons inside a nightclub and was preparing to move

them, Officers arrived and observed Scott: exit the nightclub into




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
an adjacent alley; place a short-barreled shotgun in a hole in the

wall of an adjacent structure; and return inside.

     Officers arrested Scott for possessing that firearm and found:

four additional firearms in the hole; another loaded firearm and an

FBI-inscribed bullet-proof vest close to Scott’s seat in the

nightclub; and, pursuant to a search incident to the arrest, a

plastic bag containing a substance resembling crack cocaine in

Scott’s clothing.

     Scott was initially charged on 1 July 2005.              His trial,

however, was twice continued, pursuant to 18 U.S.C. § 3161(h)(8)(A)

(governing ends-of-justice continuances), upon motion by his newly-

appointed counsel and, subsequently, due to Hurricane Katrina.

     On   4   November   2005,   Scott   was   charged   by   superseding

indictment with possession of:     various firearms, including a Rohm

.38 caliber pistol, by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2); an unregistered short-barreled shotgun, in

violation of 26 U.S.C. §§ 5841, 5845, 5861(d), and 5871; body

armor, having been convicted previously of a crime-of-violence

felony, in violation of 18 U.S.C. § 931; and a substance containing

cocaine base, in violation of 21 U.S.C. § 844(a).

     Scott’s trial commenced on 30 January 2006, the district

court’s having, on the Government’s motion, granted a third ends-

of-justice continuance.    A jury found Scott guilty on all counts.

He was sentenced, inter alia, to 71 months’ imprisonment.



                                    2
                                    II.

      Scott presents numerous contentions.       Each fails.

                                    A.

      Scott raises various constitutional challenges to his statutes

of conviction for firearm and body-armor possession.           Of course,

the constitutionality of a federal statute is reviewed de novo.

E.g., United States v. Patterson, 431 F.3d 832, 835 (5th Cir.

2005), cert. denied, 126 S. Ct. 2043 (2006).

                                    1.

      For his firearm-possession convictions, Scott’s challenges

based on the Commerce Clause, Tenth Amendment, and Equal Protection

Clause, and his Second Amendment challenge to § 922(g)(1), are

foreclosed.     See United States v. Everist, 368 F.3d 517, 519 & n.3

(5th Cir. 2004); United States v. Darrington, 351 F.3d 632, 634-35

(5th Cir. 2003).     Scott concedes as much, raising the issues only

to   preserve   their    possible   further   review.   Scott’s    Second

Amendment challenge to 26 U.S.C. § 5861(d) also fails.         See United

States v. Emerson, 270 F.3d 203, 261 (5th Cir. 2001).

                                    2.

      Regarding    his   body-armor-possession     conviction,    Scott’s

Commerce Clause, Tenth Amendment, and Equal Protection Clause

challenges to 18 U.S.C. § 931 are unavailing.       See United States v.

Patton, 451 F.3d 615, 634-36 (10th Cir. 2006), cert. denied, 127 S.

Ct. 1247 (2007); Darrington, 351 F.3d at 634-35.

                                     3
                                     B.

     Relying    on   Ex   Parte   Garland,   71   U.S.   333   (1866),   Scott

contends his first-offender pardon under Louisiana law, LA. REV.

STAT. § 15:572, which specifically excepted the right to receive,

possess,   or   transport     a   firearm,   precludes     his   body-armor-

possession conviction.      This contention, for which we have plenary

review, see, e.g., United States v. Daugherty, 264 F.3d 513, 514

(5th Cir. 2001), fails.      See United States v. Richardson, 168 F.3d

836, 839-40 (5th Cir. 1999); State v. Adams, 355 So.2d 917, 921-22

(La. 1978).

                                     C.

     Scott claims violations of the Speedy Trial Act, 18 U.S.C. §§

3161-3174, contending: the superseding indictment should have been

dismissed for undue delay because the district court did not make

on-the-record findings in granting the Government the third ends-

of-justice continuance and, therefore, more than 70 unexcluded days

passed during the 213-day period between his initial indictment and

trial, see id. § 3161(c)(1); Zedner v. United States, 126 S. Ct.

1976, 1989 (2006); and, alternatively, because he was not charged

with possessing the Rohm .38 caliber pistol within 30 days of his

arrest, that count should have been dismissed, see 18 U.S.C. §

3161(b).   Regarding a district court’s Speedy Trial Act ruling,

legal conclusions are reviewed de novo; factual findings, for clear




                                      4
error.    E.g., United States v. Bieganowski, 313 F.3d 264, 281 (5th

Cir. 2002).

     As Scott concedes, 100 days of the indictment-to-trial period,

related to various motions by his counsel and the Hurricane-

Katrina-related continuance, are excludable from the speedy-trial

clock.     Moreover, in granting the challenged third (ends-of-

justice)     continuance,        the   district      court      referenced      the

Government’s motion and tracked the language of § 3161(h)(8)(A),

(B)(i).    Accordingly, that continuance is also excludable.                    See

United States v. Brickey, 289 F.3d 1144, 1150-51 (9th Cir. 2002);

United States v. Mitchell, 723 F.2d 1040, 1044 (1st Cir. 1983).                  As

Scott’s alternative contention concerning the .38-caliber-pistol

possession count fails, see United States v. Phipps, 319 F.3d 177,

182 (5th Cir. 2003) (noting if defendant is not indicted within 30

days of arrest, Speedy Trial Act requires dismissal only of an

offense charged       in   the    original    complaint),      denial    of   his §

3162(a)(2) motion to dismiss was proper.

                                       D.

     For his cocaine-base-possession conviction, Scott claims,

inter alia:        21 U.S.C. § 844(a) is impermissibly vague because

there is     no    statutory     definition    of   “cocaine    base”;    and   the

evidence was insufficient to support it because the Government did

not present scientific testimony identifying the substance he

possessed.        Scott’s properly-preserved sufficiency challenge is


                                        5
reviewed in the light most favorable to the verdict, inquiring only

whether   a   rational    juror   could   find   the     offense   elements

established beyond a reasonable doubt.           E.g., United States v.

Cuellar, 478 F.3d 282, 287 (5th Cir. 2007) (en banc).          Such review

does not include weight or credibility of the evidence.            E.g., id.

                                    1.

      A void-for-vagueness claim is reviewed de novo.         E.g., United

States v. Monroe, 178 F.3d 304, 308 (5th Cir. 1999).         Scott’s claim

is without merit.   See United States v. Thomas, 932 F.2d 1085, 1090

(5th Cir. 1991).

                                    2.

      There was testimony from two narcotics Officers, with five and

15   years’   experience,   respectively,   that   the    substance   Scott

possessed was consistent with crack cocaine. Viewing this evidence

in the light most favorable to the verdict, this sufficiency

challenge fails.    See United States v. Osgood, 794 F.2d 1087, 1095

(5th Cir. 1986).         Concomitantly, Scott’s related claim under

Apprendi v. New Jersey, 530 U.S. 466 (2000), is unavailing.

                                    E.

      Scott contends the Government’s failure to timely disclose

potential impeachment evidence violated Brady v. Maryland, 373 U.S.

83, 87 (1963) (holding “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment”),

                                    6
and Giglio v. United States, 405 U.S. 150 (1972) (extending Brady

to impeachment evidence).         Such a contention is reviewed de novo.

E.g., United States v. Infante, 404 F.3d 376, 386 (5th Cir. 2005).

To   establish    such    a   violation,      Scott   must   show:    “(1)    the

prosecution   did    not      disclose   evidence;    (2)    the   evidence   was

favorable to [his] defense [because it was either exculpatory or

impeaching]; and (3) the evidence was material — i.e., there is a

reasonable probability that if the [G]overnment had disclosed [it],

the result of the proceeding would have been different”.                Id.

      The evidence at issue related to the criminal history of a

witness called by the Government.             Regarding this evidence, Scott,

inter alia:      obtained it prior to a lunch recess; questioned the

witness about it on cross-examination; and referred to it during

closing argument.        Moreover, Scott did not subsequently call the

witness in order to further develop the evidence and failed to

present related evidence during the over-four-month period between

trial and his new-trial motion’s denial. Particularly in the light

of the other evidence supporting the verdict, Scott fails to show

the evidence at issue was material.            See United States v. O’Keefe,

128 F.3d 885, 898-99 (5th Cir. 1997).

                                         F.

      Finally, Scott maintains the district court erred in allowing

an expert witness’ testimony regarding the shotgun’s barrel length

because the Government failed to produce a related expert report,

                                         7
in violation of Federal Rule of Criminal Procedure 16(a)(1)(G)

(requiring the Government to provide, upon defendant’s request, a

written summary of expert testimony it intends to use in its case-

in-chief).

     A district court’s rulings on claimed discovery violations are

reviewed for abuse of discretion.           E.g., Cuellar, 478 F.3d at 293.

Along that line, a Rule 16 violation does not mandate exclusion of

the evidence.      E.g., id.     Where a district court admits such

evidence without sanctions, “a new trial must be ordered based on

alleged     discovery   error   only       when   a   defendant   demonstrates

prejudice to his substantial rights”.             Id.; see also FED. R. CRIM.

P. 52(a).

     There was testimony from another Government expert witness,

whose report was produced, establishing the shotgun’s barrel length

was well below the minimum length.            See 26 U.S.C. § 5845(a).    The

requisite prejudice is lacking.            See Cuellar, 478 F.3d at 293.

                                   III.

     For the foregoing reasons, the judgment is

                                                                  AFFIRMED.




                                       8